Citation Nr: 0630932	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of heavy 
metal toxicity, to include peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1964 to June 1968.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an August 2001 decision by the 
RO which, in part, denied service connection for residuals of 
heavy metal toxicity, to include peripheral neuropathy.  A 
videoconference hearing before the undersigned member of the 
Board was held in January 2004.  In August 2004, the Board, 
in part, remanded the issue for additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A disability manifested by heavy metal toxicity, 
including peripheral neuropathy was not present in service or 
until many years after service, and there no competent 
medical evidence that any current heavy metal toxicity or 
peripheral neuropathy is related to service.  


CONCLUSION OF LAW

The veteran does not have residuals of heavy metal toxicity, 
to include peripheral neuropathy due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, a letter dated in October 2004, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to the veteran, since he was subsequently 
provided adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in 
February 2006.  The veteran was notified of the evidence that 
was needed to substantiate his claim and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by the veteran 
have been obtained and associated with the claims file.  
There is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available.  The veteran was also afforded two fee basis VA 
examinations for the specific purpose of determining the 
nature and etiology of any identified residuals of heavy 
metal toxicity, including his peripheral neuropathy.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and an 
organic disease of the nervous system, including peripheral 
neuropathy manifests to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Heavy Metal Toxicity & Peripheral Neuropathy

Initially, the Board notes that the veteran's service medical 
records, including his separation examination in May 1968, 
are completely silent for any complaints, treatment, 
abnormalities, or diagnosis referable to any neurological 
problems, including multiple sclerosis (MS) during service.  
The first objective evidence of any neurological symptoms was 
in 1992.  A private medical report in September 1992, 
indicated that the veteran was in good health until about 
three months earlier when he fell two stories and landed 
prone on a flight of steps.  Since that incident, the veteran 
reported that he had difficulty walking and had numbness in 
his lower extremities.  Subsequent diagnostic studies in 
November 1992 suggested possible multiple sclerosis (MS).  
Parenthetically, it should be noted that service connection 
for MS was denied by the Board in July 1999, and the veteran 
did not appeal that decision to the United States Court of 
Appeals for Veterans Claims.  

The veteran now asserts that he does not have MS, and that 
his current peripheral neuropathy is related to heavy metal 
toxicity.  He contends that he was exposed to various heavy 
metals while serving on an aircraft carrier during service 
and that his current peripheral neuropathy is a residual of 
his exposure to these elements.  

The veteran testified at the videoconference hearing that 
while his primary work assignment in service was that of a 
clerk, he also had other duties, including working on the 
flight deck and in the engine room where they melted metals 
used in landing gear.  At his hearing, he testified that he 
was assigned to work on the flight deck at night and that he 
received hazardous duty pay for this work.  (T p. 17).  

As to the claim that he received hazardous duty pay, the 
Board remanded the appeal in August 2004 to attempt to verify 
whether the veteran received hazardous duty pay during 
service.  A response from the Defense Finance and Accounting 
Service in January 2006, was to the effect that there were no 
records pertaining to the veteran.  The RO also made several 
attempts to obtain this information from the National 
Personal Records Center (NPRC), but was informed that 
financial records were not housed at that facility.  (See 
March 2006 NPRC letter).  

The veteran submitted several e-mail messages from a fellow 
sailor who reportedly worked on the flight deck to bolster 
his claim that he worked the flight line.  In the first e-
mail, the sailor said that he didn't remember the veteran's 
name but recalled that "once" the veteran asked if he could 
help out on the flight line at night, and that he put him to 
work as the relief tail hook runner.  In a later message, he 
recalled that the veteran worked "a lot of hours" with his 
group.  The Board finds that the e-mail messages are of 
little probative value in establishing that the veteran was 
exposed to heavy metals.  Furthermore, the Board notes that 
the veteran's duty assignment was that of a clerk in the V-2 
office during the day and the Board has been unable to 
confirm the veteran's other purported duties, including being 
assigned to work on the flight line at night and receiving 
hazardous pay, through official channels.  

The evidence favorable to the veteran's claim consists of 
three letters from a private physician who opined, in 
essence, that the veteran's current multiple sclerosis (MS) 
was caused by exposure to heavy metals in service.  (See June 
1999, April 2000, and January 2001 letters from Dr. Shearer).  
Dr. Shearer noted that laboratory studies showed that the 
veteran had elevated levels of heavy metals in his hair and 
opined that this was probably due to exposure to toxic metals 
while working on the flight deck and the close proximity of 
the veteran's living quarters to the engine room.  A letter 
from Dr. J.T. Kissel in February 2002, indicated that the 
elevated levels of metals were primarily arsenic and cadmium.  
It is apparent that the physician relied primarily on the 
veteran's self-described history of exposure to heavy metals 
in service, a fact which has not been established or 
confirmed by any competent evidence.  Furthermore, the 
physician did not provide any analysis of the facts or offer 
any explanation or discussion as to the basis for his 
conclusions.  The Board notes that while the veteran 
testified that several doctors have told him that his current 
peripheral neuropathy was related to exposure to toxic heavy 
metals in service, the only physician to express such an 
opinion was Dr. Shearer.  

In contrast, the evidentiary record includes a report from 
the Chief of Staff of a VA medical facility in Cincinnati, 
Ohio in July 2001 in which he opined that the 
"toxicological" studies presented by the veteran were of 
questionable validity and diagnostic value.  In an addendum, 
the examiner indicated that he had consulted with a 
neuroradiologist and Chairman of the Department of Radiology 
at the University of Cincinnati College of Medicine and that 
they agreed that the veteran's MRI brain scans were 
consistent with a diagnosis of demyelinating disease of the 
central nervous system, such as multiple sclerosis (MS).  

In addition, the veteran was afforded a neurological 
examination at Ohio State University Medical Center in 
September 2000, for the specific purpose of determining the 
nature and etiology of his neurological disability.  The 
examiner indicated that the claims file was reviewed and 
included a detailed description of the veteran's medical 
history.  The examiner also indicated  that he had reviewed 
numerous medical treaties and found no literature which 
suggested that there was any relationship between MS and 
exposure to toxic fumes or heavy metals.  The examiner opined 
that the veteran's neurological symptoms were consistent with 
MS, that they did not manifest until 1980, and that his MS 
was not related to military service.  The neurologist 
concluded that the veteran's MS was most likely secondary to 
hereditary or viral causes, none of which was related to 
military service.  

The Board finds the medical opinion persuasive in that it was 
based on a longitudinal review of the entire record, 
including the opinions of the private doctor, and an 
evaluation of the veteran.  The opinion included a detailed 
discussion of all relevant facts, addressed the various 
manifestations suggestive of other possible diagnoses, and 
offered a rational and plausible explanation for concluding 
that the veteran's peripheral neuropathy was related to his 
MS which was most likely of a hereditary or viral etiology 
and not related to exposure to heavy metals or to military 
service.  

In light of the discussion above, the Board finds no basis 
for a favorable disposition of the veteran's claim of service 
connection for residuals of heavy metal toxicity, to include 
peripheral neuropathy.  Accordingly, the appeal is denied.  


ORDER

Service connection for residuals of heavy metal toxicity, to 
include peripheral neuropathy, is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


